This is a joint appeal. Appellants were jointly indicted, jointly tried, and each convicted under both the counts in an indictment charging in two counts, respectively, the offenses of unlawfully distilling, etc., prohibited liquor, etc., and unlawfully being in possession, etc., of a still, etc., to be used for the purpose of manufacturing prohibited liquors.
Counsel for appellants argue very earnestly that the evidence was insufficient to support the verdicts of guilt. But we are not persuaded. The cases are different in no essential respect from scores of others of similar nature, reviewed here from time to time on appeal.
There was ample evidence of a direct and positive nature to justify the jury in finding as it did. The punishment imposed was within the limits prescribed by law. The exceptions reserved on the taking of testimony were based upon rulings manifestly not infected with prejudicial error, and that merit no discussion at our hands.
The refused written charges, which were requested by appellant, were each either abstract, incorrect, or the substance thereof fully covered by the oral charge of the court, in connection with the charges given at appellant's request.
We find nowhere any prejudicial error, and the judgments of conviction are affirmed.
Affirmed.